The opinion of the court was delivered,
by Sharswood, J.
It was undoubtedly competent for the legislature, in providing for the ascertainment and payment of damages for property taken and appropriated for public use, as in this case of the Eairmount Park, to direct at what time the amount should be payable, and a jury in assessing the damages must govern itself accordingly. It might be a more just provision to direct in every case interest from the date of the assessment. We must look to and be .governed by the law as it stood at the time when the jury made the assessment. The 10th section of the Act of April 14th 1868, Pamph. L. 1086, has no application to this case, because, although the report of the jury was filed on the 14th day of April 1868, the day the act was approved by the governor, and became a law, yet the jury had been appointed, proceeded and found their verdict under the previous Act of March 26th 1867, Pamph. L. 547. By the 3d section of that act it was provided that owners of *47ground taken should be paid according to the value to be ascertained by a jury: “And said jury shall proceed and their award shall be reviewed and enforced in the same manner as provided by law in the opening of roads in the city of Philadelphia.” It was settled by this court in The City of Philadelpha v. Dyer, 5 Wright 463, that under the laws as to the opening of roads in the city of Philadelphia, interest is to be allowed from the date of the assessment. We are of opinion that the court below erred in reducing the amount of the verdict and entering judgment for such reduced amount under the reserved point.
The only other question which can arise upon this record, is as to the effect of the Act of April 21st 1869, § 9, Pamph. L. 1194. This section is a legislative declaration that the true intent and meaning of the Acts of 1867 and 1868 were, “that-no interest shall be allowed on damages for ground taken up to the time of their payment on the issue of any warrant for their payment by the city of Philadelphia.” In connection with this act much reliance is placed upon the case of O’Connor v. Warner, 4 W. & S. 223, in which it was held by this court, that until the judiciary has fixed the meaning of a doubtful law, upon which rights have become vested, it may be explained by legislative enactment. It is clear that this principle was only intended to apply to a law the construction of which was really doubtful. Chief Justice Gibson, in that case, declares that “ a legislative direction to perform a judicial function in a particular way would be a direct violation of the constitution, which assigns to each organ of the government its exclusive function and a limited space of action :” Lambertson v. Hogan, 2 Barr 25; Greenough v. Greenough, 1 Jones 495. It would be monstrous to maintain that where the words and intention of an act were so plain that no court had ever been appealed to for the purpose of declaring their meaning, it was therefore in the power of the legislature by a retrospective law to put a construction upon them contrary to their obvious letter and spirit. Reiser v. The William Tell Saving Fund Association, 3 Wright 137, is an authority in point against such a doctrine. An expository Act of Assembly is destitute of retroactive force, because it is an act of judicial power, and is in contravention of the 9th section of the 9th article of the Constitution, which declares that no man can he deprived of his property, “ unless by the judgment of his peers or the law of the land.”
Judgment reversed, and now judgment for the plaintiff for the amount found by the verdict.